This is an appeal on questions of law from a judgment of the Common Pleas Court of Franklin county, affirming a judgment of conviction rendered by the Municipal Court of Columbus.
The defendant was charged with the reckless operation of a motor vehicle. The evidence on the material issues was in conflict. The case was a proper one for submission to the jury. The jury resolved the issues against the defendant. There was substantial evidence presented to support the verdict.
The charge as given was correct and not misleading. No specific request was made to charge further on what is a lawful use of the highway. If the charge as given did not properly cover the subject it was the duty of the defendant to bring such matter to the attention of the court, otherwise error does not lie.
We have carefully read the record and examined briefs of counsel. We cannot say that the verdict is against the manifest weight of the evidence, and the refusal of the court to direct a verdict for defendant was not error.
As we find no error in the record prejudicial to defendant, the judgment is affirmed.
Judgment affirmed.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 403